COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              KIM C. BULLOCK
                                                                                      MEMORANDUM OPINION*
              v.       Record No. 1426-13-2                                               PER CURIAM
                                                                                        NOVEMBER 12, 2013
              CHERYL CLEGG BULLOCK


                                      FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                                   Gary A. Hicks, Judge

                                 (Kim C. Bullock, pro se, on brief).

                                 No brief for appellee.


                       Kim C. Bullock (father) appeals an order dismissing a show cause against Cheryl Clegg

              Bullock (mother) based on the doctrine of res judicata. Father lists eleven assignments of error, the

              first ten of which refer to prior court rulings and allege that the trial court erred in applying res

              judicata to this case.1 Upon reviewing the record and opening brief, we conclude that this appeal

              is without merit. Accordingly, we summarily affirm the decision of the trial court. See Rule

              5A:27.

                       The lower courts previously established the amount of father’s support arrearages. Father

              subsequently sought to receive credits in order to reduce the amount of his arrears. On June 1,

              2011, the Henrico County Circuit Court denied father’s request to give him credit for payments he

              allegedly paid mother because father’s “arrearages and alleged credits have been litigated in both


                       *
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                       1
                        Appellant’s eleventh assignment of error relates to a finding of contempt by the Henrico
              Juvenile and Domestic Relations District Court on September 5, 2013. This Court does not have
              jurisdiction to consider this assignment of error, since it does not refer to a circuit court’s ruling.
              See Code § 17.1-405.
the Henrico Circuit Court and the Henrico Juvenile & Domestic Relations District Court.” The

circuit court further held that the “credits he is attempting to receive predate final court orders

establishing arrearages.”

        On December 29, 2011, father filed a motion for a show cause summons and alleged that he

had not received credit for support payments. On May 29, 2012, the Henrico Juvenile and

Domestic Relations District Court dismissed father’s petition pursuant to res judicata. Father

appealed to the circuit court.

        On March 12, 2013, the circuit court entered an order dismissing father’s show cause

against mother based on res judicata and further held that “the Henrico Juvenile and Domestic

Relations District Court has previously set arrearages and determined the appropriate amount of

credit to be given to [father].” This appeal followed.

        “Res judicata is a judicially created doctrine founded upon the ‘considerations of

public policy which favor certainty in the establishment of legal relations, demand an end to

litigation, and seek to prevent harassment of parties.’” Commonwealth ex rel. Gray v.

Johnson, 7 Va. App. 614, 617-18, 376 S.E.2d 787, 788 (1989) (quoting Bates v. Devers, 214
Va. 667, 670, 202 S.E.2d 917, 920 (1974)). The doctrine of res judicata provides as follows:

                “When the second suit is between the same parties as the first, and
                on the same cause of action, the judgment in the former is
                conclusive of the latter, not only as to every question which was
                decided, but also as to every other matter which the parties might
                have litigated and had determined, within the issues as they were
                made or tendered by the pleadings, or as incident to or essentially
                connected with the subject matter of the litigation, whether the
                same, as a matter of fact, were or were not considered. As to such
                matters a new suit on the same cause of action cannot be
                maintained between the same parties.”

Lofton Ridge, LLC v. Norfolk S. Rwy. Co., 268 Va. 377, 381, 601 S.E.2d 648, 650 (2004)

(quoting Kemp v. Miller, 166 Va. 661, 674-75, 186 S.E. 99, 103-04 (1936)).



                                                  -2-
               A party whose claim for relief arising from identified conduct, a
               transaction, or an occurrence, is decided on the merits by a final
               judgment, shall be forever barred from prosecuting any second or
               subsequent civil action against the same opposing party or parties
               on any claim or cause of action that arises from that same conduct,
               transaction or occurrence, whether or not the legal theory or rights
               asserted in the second or subsequent action were raised in the prior
               lawsuit, and regardless of the legal elements or the evidence upon
               which any claims in the prior proceeding depended, or the
               particular remedies sought.

Rule 1:6(a); see also Raley v. Haider, 286 Va. 164, 747 S.E.2d 812 (2013).

       The trial court did not err in applying res judicata to this case. In 2011, father appeared

before the circuit court and argued that the court should apply certain credits to the amount of his

arrears. The circuit court denied his request based on res judicata. Father did not appeal that

decision; instead, he filed another show cause summons in the juvenile and domestic relations

district court. Father and mother are the same parties in this case and the previous cases. The issues

and facts have not changed, as father continues to make the same argument that he should receive

credits toward his arrears. The lower courts have adjudicated arrears, and father may not seek

credits toward those previously adjudicated arrears.

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                             Affirmed.




                                                 -3-